Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 25, 2014

The Court of Appeals hereby passes the following order:

A14A1398. SIMMS v. NEW CENTURY MORTGAGE CORPORATION.
A14A1399. SIMMS v. NEW CENTURY MORTGAGE CORPORATION.

      The Appellant’s briefs were due in these cases on July 22, 2014. The Appellant
has not timely filed briefs as required by Court of Appeals Rule 23 (a), nor has the
Appellant sought extensions of time from this Court to file briefs, as provided in Rule
16 (a). Consequently, the instant appeals are hereby DISMISSED for want of
prosecution. See Court of Appeals Rules 15 (a), 16 (b), and 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                         08/25/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.